Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites the limitation "connected below by a hinge".  There is insufficient antecedent basis for this limitation in the claim. The term below has not been defined by the claim. The examiner suggest amending to say “connected by a hinge” rather than below.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are 
Claim 4 recites the limitation "the opposite side surfaces". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the side surface". There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation "the end portion". There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the lower side”. There is insufficient antecedent basis for this limitation in the claim
Claim 16 recites the limitation “the upper surface”. There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over China Publication No. 101773436 issued to Huang in view of U.S. Publication No. 20150067965 issued to Xu.

Regarding claim 1,
 Huang discloses a nursing bed, (Huang: Abstract) comprising: a back plate portion; (Huang: FIG. 1 (21)) a seat plate portion; (22) a seat leg plate portion; (23) a leg plate portion (24) and a foot plate portion, (25) wherein the seat plate portion and the seat leg plate portion are hinged, and the leg plate portion and the foot plate portion are hinged; (Huang: FIG. 1 the five portions are hinged see annotated figure below) a bed body bracket, wherein the back plate portion, the seat plate portion and the seat leg plate portion, and the seat plate portion are fixedly connected to the bed body bracket; (Huang: FIGS. 1-2 wherein the examiner interprets the bed frame as a bed body bracket which fixedly connects all five portions) 

    PNG
    media_image1.png
    662
    565
    media_image1.png
    Greyscale

Huang does not appear to disclose a rotating shaft that is arranged on the bed body bracket and arranged at a lower side of the seat leg plate portion; and a connecting rod, wherein one end of the connecting rod is pivotably connected to the rotating shaft, and the other end of the connecting rod is movably connected to a lower surface of the foot plate.
a rotating shaft (Xu: FIG. 1 (6’)) that is arranged on the bed body bracket (Xu: FIG. 1 (12)) and arranged at a lower side of the seat leg plate portion; and a connecting rod, (Xu: FIG. 1 (4’)) wherein one end of the connecting rod is pivotably connected to the rotating shaft, and the other end of the connecting rod is movably connected to a lower surface of the foot plate. (Xu: FIGS. 1 and 3 (4’))
It would have been obvious for one having ordinary skill in the art to modify the device of Huang to have a rotating shaft and a connecting rod connected in the manner described as taught by Xu since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a articulating bed device that is able to articulate in a smoother fashion since the mechanism is more stable than that of Huang in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
The Huang/Xu combination discloses the nursing bed according to claim 1, wherein the seat leg plate portion and the leg plate portion are hinged by one of such means: a seamless abutting joint connecting; or a gap abutting joint connecting. (Huang: FIG. 1, there are hinges that connect the portions together which are inherently seamless abutting joints or gap abutting joints)

Regarding claim 3,
the nursing bed according to claim 2, wherein the seat leg plate portion and the leg plate portion are connected below by a hinge. (Huang: see annotated figure in claim 1)

Regarding claim 4, 
The Huang/Xu combination discloses the nursing bed according to claim 2, wherein a clipping block is arranged on at least one of the opposite side surfaces of the seat leg plate portion and the leg plate when the seat leg plate portion and the leg plate portion are hinged by means of the gap abutting joint connecting. (See annotated figure in claim 1)

Regarding claim 5,
The Huang/Xu combination discloses the nursing bed according to any of claim 4.
Neither reference appears to disclose wherein the leg plate portion comprises a leg plate and a leg foot plate, and the leg plate and the leg foot plate are connected below by a hinge by means of the seamless abutting joint connecting or the gap abutting joint connecting, the leg foot plate and the foot plate are connected above by a hinge by means of the seamless abutting joint connecting or the gap abutting joint connecting.
However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
It would have been obvious for one having ordinary skill in the art to construct the leg plate portion as a leg foot plate and a leg plate since doing so would allow for more comfort settings and positions on an articulating nursing bed which would increase the comfort of a user as a predictable result.
claim 11,
The Huang/Xu combination discloses the nursing bed according to claim 1, wherein the seat plate portion and the seat leg plate portion are integrally formed. (Xu: FIG. 1 wherein the deck is divided into only 4 portions instead of 5 therefore the seat leg plate portion and seat plate portion are integrally formed)

Regarding claim 12,
The Huang/Xu combination discloses the nursing bed of claim 1, wherein the seat plate portion is hinged to the bed body bracket, the nursing bed further comprises a horizontal connecting rod (Xu: FIG. 1 (6), the seat plate is hinged to the bed body bracket via connections to the 4 via 6) and a vertical connecting rod, (Xu: FIG. 1 (4)) the horizontal connecting rod is pivotably connected with the back plate portion, and is movably connected with the vertical connecting rod, the vertical connecting rod is rotatably connected with the bed body bracket. (Xu: FIG. 1 (4, 6))

Regarding claim 14,
The Huang/Xu combination discloses the nursing bed according to claim 1, wherein the end portion of the leg plate portion, which is adjacent to the seat plate portion, is hinged to the bed body bracket. (Xu: FIG. 1, part of the leg plate is hinged to the bed body bracket (12))


s 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Xu in view of U.S. Publication No. 20140319804 issued to Tsukada.

Regarding claim 6,
The Huang/Xu combination discloses the nursing bed according to claim 5.
Neither reference appears to disclose wherein the leg plate includes a center leg plate, a left leg plate and a right leg plate, and the left leg plate and the right leg plate are symmetrically arranged on both sides of the center leg plate; the leg foot plate includes a center leg foot plate, a left leg foot plate and a right leg foot plate, and the left leg foot plate and the right leg foot plate are symmetrically arranged on both sides of the center leg foot plate; the foot plate portion includes a center foot plate, a left foot plate and a right foot plate, and the left foot plate and the right foot plate are symmetrically arranged on both sides of the center leg plate;
However, Tsukada discloses wherein the leg plate includes a center leg plate, a left leg plate and a right leg plate, and the left leg plate and the right leg plate are symmetrically arranged on both sides of the center leg plate; the leg foot plate includes a center leg foot plate, a left leg foot plate and a right leg foot plate, and the left leg foot plate and the right leg foot plate are symmetrically arranged on both sides of the center leg foot plate; the foot plate portion includes a center foot plate, a left foot plate and a right foot plate, and the left foot plate and the right foot plate are symmetrically arranged on both sides of the center leg plate; (Tsukada: FIG. 8)
Neither reference appears to disclose and the connecting rod includes a center connecting rod, the rotating shaft including a center rotating shaft, one end of the center connecting rod is pivotably connected to the center rotating shaft, the center connecting rod is movably connected to a lower surface of the center foot plate.
In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
The examiner notes that given the nature of Huang and Tsukada, it would have been obvious for one having ordinary skill in the art to have center connecting rods and center rotating shafts since these parts would inherently been present in order to articulate the different left and right parts of the different plates in order to increase the number of different positions of the bed which would result in a more comfortable bed for a patient confined to their bed.

Regarding claim 10,
The Huang/Xu/Tsukada combination discloses the nursing bed according to claim 6, wherein: the seat plate portion includes a center seat plate, a left leg plate and a right leg plate, the left leg plate and the right leg plate are symmetrically arranged on both sides of the center seat plate; the seat leg plate portion includes a center seat leg plate, a left seat leg plate and a right seat leg plate, and the left seat leg plate and the right seat leg plate are symmetrically arranged on both sides of the center seat leg plate. (Tsukada: FIG. 8, wherein the examiner notes that the combination of Tsukada and Huang would read on the limitation since Huang discloses the structure and Tsukada discloses the concept of arranging left and right plates between center plate portions)


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Xu in view of U.S. Publication No. 20140319804 issued to Tsukada further in view of U.S. Publication No. 20180271731 issued to Bellingroth.

Regarding claim 7,
The Huang/Xu/Tsukada combination discloses the nursing bed according to claim 6.
Neither reference appears to disclose wherein the two sides of the lower surface of the center foot plate are respectively provided with sustaining sticks extending to the lower side of the left foot plate and the right foot plate.
However, Bellingroth discloses wherein the two sides of the lower surface of the center foot plate are respectively provided with sustaining sticks extending to the lower side of the left foot plate and the right foot plate. (Bellingroth: FIG. 1 wherein the slats (not labeled) may be interpreted as sustaining sticks that would extend to the lower side of the left foot plate and the right foot plate, the examiner notes that the combination of Tsukada, Xu and Huang read on this limitation)
	Thus it would have been obvious for one having ordinary skill in the art to provide the device of Huang with sustaining sticks in view of the teachings of Bellingroth, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by adding sticks with no change in their respective functions, and the combination would have yielded nothing more than yielded a greater support to a user than that of Huang in which one of ordinary skill in the art would have recognized as a predictable result.

	

	
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Xu in view of U.S. Publication No. 20140157515 issued to Manson.

Regarding claim 17,
The Huang/Xu combination discloses the nursing bed according to claim 1, wherein the bed body bracket is arranged under the back plate portion, the seat plate portion, and the seat leg plate portion, and surrounding the leg plate portion and the foot plate portion, (Huang: FIG. 1 the bed body bracket (frame of the bed) is arranged underneath the leg and foot portions) 
Neither reference appears to disclose the bed body bracket separated apart from the leg plate portion and the foot plate portion is arranged underneath and is separated apart from the leg and foot portion.
However, Manson discloses [the bed body bracket] (Manson: FIG. 20 the frame (bed body bracket) is underneath the plate portions) separated apart from the leg plate portion and the foot plate portion is arranged underneath and is separated apart from the leg and foot portion. (Manson: FIG. 20 the leg and foot portion are separated apart from the bed body bracket)
It would have been obvious for one having ordinary skill in the art to modify the device of Huang to have the bed body bracket separated apart from the leg portion and foot plate portions as taught by Manson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than 

Regarding claim 18,
The Huang/Xu/Manson combination discloses the nursing bed according to claim 17, wherein the bed body bracket is flush with the leg plate portion and the foot plate portion. (Huang: FIG. 1 the bed body bracket is flush with the leg plate portion and foot plate portion when it is in bed mode)

Regarding claim 19,
The Huang/Xu combination discloses the nursing bed according to claim 5, wherein the bed body bracket is arranged under the back plate portion, the seat plate portion, and the seat leg plate portion, and surrounding the leg plate portion and the foot plate portion, (Huang: FIG. 1 the bed body bracket (frame of the bed) is arranged underneath the leg and foot portions) 
Neither reference appears to disclose the bed body bracket separated apart from the leg plate portion and the foot plate portion is arranged underneath and is separated apart from the leg and foot portion.
However, Manson discloses [the bed body bracket] (Manson: FIG. 20 the frame (bed body bracket) is underneath the plate portions) separated apart from the leg plate portion and the foot plate portion is arranged underneath and is separated apart from the leg and foot portion. (Manson: FIG. 20 the leg and foot portion are separated apart from the bed body bracket)


Regarding claim 20,
The Huang/Xu/Manson combination discloses the nursing bed according to claim 19, wherein the bed body bracket is flush with the leg plate portion and the foot plate portion. (Huang: FIG. 1 the bed body bracket is flush with the leg plate portion and foot plate portion when it is in bed mode)

Allowable Subject Matter
Claims 8-9, 13, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/1/2021